IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-20012
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

ROBERTO RIOJAS, JR.; DAVID CANTU; PEDRO MORENO; RAMIRO RIOJAS;
LUIS MORENO; LAZARO MORENO; IRELA YVETTE RIOJAS GONZALEZ;
MELBA RIOJAS MORENO; ROSANNA RIOJAS GUERRERO; JOSE LUIS CANTU;
EDUARDO MORENO; RENE GONZALEZ; CESAR MORENO, SR.; RENATO RIOJAS;
a/k/a Renato Riojas-Sandoval,

                                         Defendants-Appellants.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-95-CR-142
                        - - - - - - - - - -
                           July 11, 1997
Before JONES, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Pedro Moreno and Melba Riojas Moreno appeal from the

district court’s order revoking the magistrate judge’s order of

release pending trial.   The district court’s decision rests on

its conclusion that both Pedro Moreno and Melba Riojas Moreno



     *
        Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
                           No. 97-20012
                               - 2 -

present a danger to the community and no conditions will

reasonably assure safety, and that they present a risk of flight

and no conditions will reasonably assure their appearance as

required.   See 18 U.S.C. § 3142(e)-(g).   The district court’s

conclusions as to Pedro Moreno are supported by the record.       See

United States v. Rueben, 974 F.2d 580, 586 (5th Cir. 1992).       The

district court's conclusion that no conditions will reasonably

assure Melba Riojas Moreno's appearance is supported by the

record.   The district court’s detention order as to Pedro Moreno

and Melba Riojas Moreno is AFFIRMED.